PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
UETABIRA et al.
Application No. 16/928,286
Filed: 14 Jul 2020
For: MOBILE TERMINAL BOOTH WITH SOUND MASKING FUNCTION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed October 5, 2021. This matter is being properly treated under 37 CFR 1.55(c) as a petition to restore the right of priority to prior-filed foreign application.

The petition is GRANTED.

This pending application was filed more than twelve months (six months in the case of a design application) after the filing date of the foreign applications, for which benefit is now sought. However, since this pending application was filed within two months of the expiration of the foreign applications, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	The petition fee as set forth in § 1.17(m); and
(3)	A statement that the delay in filing the subsequent application within the period set forth in paragraph (b)(1) of this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The claim for foreign priority was filed July 14, 2020. The required petition fee was filed May 6, 2021. An adequate statement of unintentional delay accompanies the instant petition. 

All of the above requirements having been satisfied, the right of priority under 35 U.S.C. § 119(e), is restored and the claim for priority is accepted as being unintentionally delayed.
	
Petitioners are advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(b) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See, MPEP 211.05.

A Filing Receipt, which includes the priority claim to the prior-filed application, is enclosed herewith.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt